122 F.3d 1093
Harold D. WILLIAMS, Appellee,v.Larry BRIMEYER, sued as Larry Brimyer;  John Sissel;  andErma Heiken, sued as Irma Heiken, Appellants.
No. 96-2469NI.
United States Court of Appeals,Eighth Circuit
Aug. 8, 1997.

Before RICHARD S. ARNOLD, C.J., and HANSEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.


1
Prior report: 116 F.3d 351.

ORDER

2
The motion of appellants for an award of attorneys' fees and expenses is granted, and we award $4,971 in fees and $308.41 in expenses.  The Clerk of this Court is directed to request the Clerk of the District Court to insert this award in the mandate.


3
We hold that the Prison Litigation Reform Act of 1996, 42 U.S.C. § 1997e(d)(3), applies to all hours worked in this case after the date of the passage of the Act.  This is not a "retroactive" application of the new law.  The situation in Jensen v. Clarke, 94 F.3d 1191, 1202-03 (8th Cir.1996), was different.  There, all of the hours involved had already been expended.  Indeed, the order of the District Court that we were reviewing in Jensen was entered before the enactment of the PLRA.


4
We further hold that the PLRA, as applied in this manner, is within the power of Congress.


5
It is so ordered.